Title: From Thomas Jefferson to John Wayles Eppes, 4 June 1804
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Washington June 4. 04.
          
          I should much sooner have written to you but for the press of business which had accumulated at my return, and which is not yet entirely got under. we lamented much that you had not staid a day longer at Monticello, as on the evening of your departure the Eppington family arrived, and it would have added much to our happiness to have been all together the 4. or 5. days that the weather detained me at home. we consented to consign little Maria to the entreaties of mrs Eppes until August when she promised to bring her back herself. nature’s laws will in time deprive her of all her older connections. it will then be a great comfort to have been brought up with those of her own age, as sisters & brothers of the same house, knowing each other in no other relation, and ready to become the parent of each other’s orphan children. while I live both the children will be to me the dearest of all pledges; and I shall consider it as increasing our misfortune should we have the less of your society. it will in no wise change my views at Pantops, and should considerations, which ought not to be opposed by me in the actual state of things, induce you to change the purpose of your residence at Pantops, I shall still do there what I had always proposed to you; expecting it will some day become the residence of Francis. I may only take more time for it. after Lilly shall have done at the mill, which I suppose will be by the time of my return home, there are then three jobs for him. the levelling at Pantops, the road along the river, and the levelling the garden at Monticello. which of these he first enters on will depend on your views. if they be to get to Pantops as soon as you can; he shall first do that levelling, that it may be in readiness to begin a house the next season. in any other case I should set him about the road first. but I should be happier did the other order of things coincide more with your happiness. but I press nothing, because my own feelings as a parent teach me how to estimate & respect the feelings of parents. on this subject you must give me your wishes with frankness as mine will be most gratified in taking the direction of yours.
          I inclose you a letter I recieved lately from mrs Adams. the sentiments expressed in it are sincere. her attachment was constant. although all of them point to another object directly, yet the expressing them to me is a proof that our friendship is unbroken on her part. it has been a strong one, and has gone through trying circumstances on both sides. yet I retain it strongly both for herself and mr Adams. he & myself have gone through so many scenes together that all his qualities have been proved to me, and I know him to possess so many good ones, as that I have never withdrawn my esteem, and I am happy that this letter gives me an opportunity of expressing it to both of them. I shall do it with a frank declaration that one act of his life, & never but one, gave me personal displeasure, his midnight appointments. if respect for him will not permit me to ascribe that altogether to the influence of others, it will leave something for friendship to forgive. if Patsy is with you, communicate the letter to her, and be so good as to re-inclose it to me. I think I shall leave this about the 22d. of July, and shall hope to find you in Albemarle, and that you will soon be followed there by the Eppington family. I shall take my trip to Bedford soon after my arrival. present me affectionately to the family at Eppington, keep Francis mindful of me, and give both of them my kisses. affectionately adieu
          
            Th: Jefferson 
          
        